Name: Commission Regulation (EEC) No 2256/83 of 1 August 1983 on the supply of common wheat flour for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/ 12 Official Journal of the European Communities 6 . 8 . 83 COMMISSION REGULATION (EEC) No 2256/83 of 1 August 1983 on the supply of common wheat flour for non-governmental organizations (NGO) as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (7) , as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 26 April 1982, the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 12 000 tonnes of cereals for non-governmental organizations -(NGO) under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1983 . For the Commission Poul DALSAGER Member of the Commission (*) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . O OJ No 106, 30 . 10 . 1962, p. 2553/62. (6) OJ No L 263. 19 . 9 . 1973. D. 1 . O OJ No L 192, 26 . 7. 1980, p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 . 6 . 8 . 83 Official Journal of the European Communities No L 216/ 13 ANNEX I 1 . Programme : 1982 2. Recipient : NGO (CRS, Dutch Interchurch Aid, Caritas Germanica, Diakonisches Werk) 3 . Place or country of destination : Ethiopia 4. Product to be mobilzed : common wheat flour 5 . Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 6 . Number of lots : five Lot 1 : CRS Lot 2 : Dutch Interchurch Aid Lot 3 : Caritas Germanica Lot 4 : Caritas Germanica Lot 5 : Diakonisches Werk 336 tonnes 1 124 tonnes 365 tonnes 365 tonnes 1 460 tonnes 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Brussels (telex 24 076) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % maximum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : Lot 1 : 'CATHWEL / 90145 / ASSAB / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF CATHOLIC RELIEF SERVICES / FOR FREE DISTRIBUTION' Lot 2 : 'DIA / 91100 / PORT SUDAN / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF DUTCH INTERCHURCH AID / FOR FREE DISTRIBUTION' Lot 3 : 'CARITAS / 90400 / ASSAB / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF CARITAS GERMANICA / FOR FREE DISTRIBUTION' Lot 4 : 'CARITAS / 90401 / MASSAWA / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF CARITAS GERMANICA / FOR FREE DISTRIBUTION' Lot 5 : 'DKW / 12323 / MASSAWA / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF DIAKONISCHES WERK / FOR FREE DISTRIBUTION' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. No L 216/ 14 Official Journal of the European Communities 6. 8 . 83 11 . Port of shipment : Copenhagen, Arhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen, Marseille , Dunkerque, Genoa, Trieste or another Community port with shipping connections with the recipient country (') 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 17 August 1983 16 . Shipment period : 1 to 30 September 1983 17 . Security : 12 ECU per tonne 18 . The successful tenderer will forward to Messrs M. H. Schutz BV, Insurance Brokers, Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the trade invoice made out in English . The successful tenderer will forward to the recipients's representative, on delivery, a health certifi ­ cate and an analysis certificate, both made out in English . (') In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 6. 8 . 83 Official Journal of the European Communities No L 216/ 15 ANNEX II 1 . Programme : 1982 2 . Recipient : NGO (Caritas Germanica) 3 . Place or country of destination : Chile 4. Product to be mobilized : common wheat flour 5 . Total quantity : 5 110 tonnes (7 000 tonnes of cereals) 6 . Number of lots : two Part I : 3 030 tonnes  Valparaiso Part II : 2 080 tonnes  Talcahuano 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  double jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags , (in letters at least 5 cm high) : I : HARINA DE TRIGO / DONACION DE LA COMMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCION GRATUITA EN CHILE / CARITAS GERMANICA / 80462 / VALPARAISO' II : 'HARINA DE TRIGO / DONACION DE LA COMMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCION GRATUITA EN CHILE / CARITAS GERMANICA / 80463 / TALCAHUANO' 11 . Port of shipment : Copenhagen , Ã rhus , Hamburg, Bremen , Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen , Marseille , Dunkerque, Genoa, Trieste or another Community port with shipping connections with the recipient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 16 August 1983 16 . Shipment period : 1 to 30 September 1983 17 . Security : 12 ECU per tonne 18 . The successful tenderer will forward to Messrs M. H. Schutz BV, Insurance Brokers , Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the trade invoice made out in English . The successful tenderer will forward to the recipients 's representative, on delivery, a health certifi ­ cate and an analysis certificate , both made out in English . (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 .